Citation Nr: 0524996	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982, and from December 1984 to December 1988.  This appeal 
arises from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Winston-Salem, North Carolina, 
regional office (RO).

In March 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has chronic low back disability 
that stems from injuries incurred during his second period of 
active duty in 1985.  At his hearing before the undersigned, 
the veteran reported that he had in his possession copies of 
private medical records that may be relevant to his claim.  
The RO should request that he submit any such records.

The record shows that the veteran injured his back in a 
workplace injury in 1995.  He testified at the March 2005 
hearing that he received Workers' Compensation benefits in 
conjunction with this injury.  Records pertaining to his 
Workers' Compensation claim should be obtained.

Finally, the record indicates that the veteran was determined 
to be disabled by the Social Security Administration (SSA) in 
May 1999.  All records before the SSA administrative law 
judge (ALJ) should be obtained and associated with the claims 
folder.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit copies of any 
private medical records in his possession 
that might support his claim for service 
connection for a low back disorder, 
specifically those to which he referred 
in his March 2005 hearing testimony.

2.  The RO should contact the veteran and 
request that he provide records 
associated with his claim for Workers' 
Compensation Benefits in 1995, or that he 
provide an authorization for the release 
of these records.  Upon receipt of the 
appropriate authorization, the RO should 
request all records associated with the 
veteran's claim for Workers' Compensation 
benefits.

3.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) file 
of the veteran, to specifically include 
all clinical records and disability 
decisions pertaining to the veteran.

4.  Following the above development, the 
RO should then readjudicate the veteran's 
claim.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the SSOC in June 2004.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


